Decided 30 January, 1906.
ON Motion for Rehearing.
Mr. Chief Justice BeaN
delivered the opinion.
The doctrine of State v.Hull, 33 Or. 56 (54 Pac. 159, 72 Am. St. Rep. 694), and similar cases, has no application to the facts of this case. That was an indictment for larceny. The representative of the owner of the property alleged to have been stolen solicited the defendants to commit the offense. The property was taken by them by the express direction of the owner and with his assent. There was, therefore, no trespass in the taking and no crime committed. Here, however, the defendant, Taylor, planned the alleged arson and solicited McGrath and *464Palmer to assist him in its commission. Palmer informed his employer of the proposed plan and was advised to join Taylor and McGrath in appearance. This did not excuse-Taylor for what he did personally: 1 Bishop Crim. Law (5 ed.), § 262. The petition is denied.
Afeiiuied: Rehearing DENIED.
Mr. Justioe Hailey took no part in the consideration of this case.